Citation Nr: 1822176	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for dental injury.  


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.

For the reasons set forth below, this matter is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has filed a claim under 38 U.S.C. § 1151 alleging that he suffered additional disability as a result of surgery performed at the University of North Carolina (UNC) School of Dentistry in 2010, under supervision of staff from the Durham VA Medical Center (VAMC).  The Veteran contends that the left side of his nose and lip are permanently numb as a result of the procedure.

In pertinent part, 38 U.S.C. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable. Id. 

Under 38 C.F.R. § 3.361(e)(1), a VA employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

A VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2).  Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153  in a facility over which the Secretary does not have direct jurisdiction.

The dental procedure here at issue undoubtedly took place in a non-VA facility, as it undertaken at the UNC School of Dentistry.  Based on the present record, however, the Board cannot ascertain whether any of the health care providers directly involved in the procedure were VA employees.  An October 2012 VA memorandum of record reflects that the Veteran was seen at the "UNC dental school by Dr. Wayne King and his attending Dr. Duggan."  In addition, UNC records dated November through December 2010 identify Dr. Wayne King as a "provider" and Dr. Duggan as an "instructor."  However, throughout the VA treatment records, it appears that the Veteran was also treated by a Dr. James W. King for dental care at the VAMC Durham.

In light of the foregoing, additional development is necessary in order to determine the identity and affiliation of the care providers who took part in the Veteran's dental procedure at the UNC School of Dentistry. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC Durham and ascertain whether any of the care providers involved in the Veteran's October 2010 dental procedure at UNC were VA employees operating within the scope of their VA employment; specifically addressing the role Dr. Wayne King, Dr. Duggan, and/or Dr. James W. King may have played in the procedure.  All findings should be assembled and associated with the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

